UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2350


PAMELA SNOWDEN,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-01849-JKB)


Submitted: February 8, 2019                                  Decided: February 20, 2019


Before AGEE, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Snowden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pamela Snowden appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing her civil action for lack of subject matter

jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. See Snowden v. Berryhill, No. 1:18-cv-01849-JKB

(D. Md. filed Oct. 26, 2018 & entered Oct. 29, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2